 
 
I 
110th CONGRESS 1st Session 
H. R. 222 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Simpson introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To promote the economic development and recreational use of National Forest System lands and other public lands in central Idaho, to designate the Boulder-White Cloud Management Area to ensure the continued management of certain National Forest System lands and Bureau of Land Management lands for recreational and grazing use and conservation and resource protection, to add certain National Forest System lands and Bureau of Land Management lands in central Idaho to the National Wilderness Preservation System, and for other purposes. 
 
 
1.Short title and table of contents 
(a)Short TitleThis Act may be cited as the Central Idaho Economic Development and Recreation Act. 
(b)Table of ContentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title and table of contents. 
Title I—CENTRAL IDAHO ECONOMIC DEVELOPMENT AND RECREATION PROMOTION 
Sec. 101. Land conveyance, designated Sawtooth National Recreation Area land to Custer County, Idaho. 
Sec. 102. Land conveyance, designated Sawtooth National Forest and BLM land to Blaine County, Idaho. 
Sec. 103. Land conveyance, designated National Forest System land to City of Stanley, Idaho. 
Sec. 104. Land conveyance, designated BLM land to City of Clayton, Idaho. 
Sec. 105. Land conveyance, designated BLM land to City of Mackay, Idaho. 
Sec. 106. Land conveyance, designated BLM land to City of Challis, Idaho. 
Sec. 107. Land conveyance, designated BLM land to Custer County, Idaho. 
Sec. 108. Land conveyance authority, support for motorized and bicycle recreation, public land in central Idaho. 
Sec. 109. Treatment of existing roads and trails. 
Sec. 110. Stanley-Redfish Lake bike and snowmobile trail and related parking lot. 
Sec. 111. Support for other trail construction and maintenance activities. 
Sec. 112. Support for outfitter and guide activities. 
Sec. 113. Grants to support sustainable economic development and recreation. 
Sec. 114. Expansion and improvement of Herd Lake Campground. 
Title II—CENTRAL IDAHO WILDERNESS AREAS 
Sec. 201. Additions to National Wilderness Preservation System. 
Sec. 202. General administration of wilderness areas. 
Sec. 203. Acquisition of mineral interests and lands from willing sellers. 
Sec. 204. Adjacent management. 
Sec. 205. Wildfire management. 
Sec. 206. Water rights. 
Sec. 207. Wildlife management. 
Sec. 208. Native American cultural and religious uses. 
Sec. 209. Military overflights. 
Sec. 210. Wilderness review. 
Title III—BOULDER-WHITE CLOUDS MANAGEMENT AREA 
Sec. 301. Establishment of management area. 
Sec. 302. Land acquisition in management area. 
Sec. 303. Motorized and bicycle travel. 
Sec. 304. Support and use of Idaho Off Road Motor Vehicle Program. 
Sec. 305. Airports and landing strips. 
Sec. 306. Management of Railroad Ridge area, Sawtooth National Forest. 
Title IV—Miscellaneous Provisions 
Sec. 401. Grazing memorandum of understanding. 
ICENTRAL IDAHO ECONOMIC DEVELOPMENT AND RECREATION PROMOTION 
101.Land conveyance, designated Sawtooth National Recreation Area land to Custer County, Idaho 
(a)Conveyance RequiredThe Secretary of Agriculture, acting through the Chief of the Forest Service, shall convey, without consideration, to Custer County, Idaho (in this section referred to as the County), all right, title, and interest of the United States in and to certain Federal land in the Sawtooth National Recreation Area consisting of a total of approximately 86 acres, including a road encompassing approximately 15 acres, adjoining the northern boundary of the City of Stanley, Idaho, and identified as Parcel B on the map entitled Custer County and City of Stanley Conveyances and dated October 1, 2006. 
(b)Survey and Legal DescriptionThe exact acreage and legal description of the land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. The cost of the survey shall be borne by the Secretary. The legal description shall be prepared as soon as practicable after the date of the enactment of this Act. 
(c)Conservation easement and rights-of-wayIn making the conveyance under subsection (a), the Secretary shall reserve to the United States a conservation easement and rights-of-way for the conveyed land as set out in the document entitled Conservation Easement and Right-of-Way—Parcel B and dated November 6, 2006.  
(d)EnforcementThe Secretary of Agriculture shall have the authority to enforce the terms and conditions set forth in the conservation easement reserved under subsection (c) and to ensure that public access is maintained on the rights-of-way reserved under such subsection. This authority is in addition to such other enforcement authority as may be provided in the conservation easement and rights-of-way. 
(e)Reversionary InterestIf the Secretary determines at any time that the County or any subsequent owner of any portion of land conveyed under subsection (a) is acting in violation of the conditions set forth in the conservation easement or rights-of-way reserved under subsection (c) and has failed to restore the property so as to comply with such conditions within a reasonable time, all right, title, and interest in and to the portion of the land on which the violation occurred, including any improvements thereon, shall revert to the United States. Any determination of the Secretary under this subsection shall be made on the record after an opportunity for a hearing. 
(f)Additional Term and ConditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
102.Land conveyance, designated Sawtooth National Forest and BLM land to Blaine County, Idaho 
(a)Conveyance RequiredThe Secretary of Agriculture, acting through the Chief of the Forest Service, and the Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall convey, without consideration, to Blaine County, Idaho (in this section referred to as the County), all right, title, and interest of the United States in and to the parcels of Federal land in the Sawtooth National Forest and Sawtooth National Recreation Area and Bureau of Land Management land identified for conveyance under this section on the following maps: 
(1)A map entitled Blaine County Conveyance-Smiley Creek and dated October 1, 2006. 
(2)A map entitled Blaine County Conveyance-Sawtooth City Well and dated October 1, 2006. 
(3)A map entitled Blaine County Conveyance-Eagle Creek and dated October 1, 2006. 
(4)A map entitled Blaine County Conveyances, Map #1 and dated September 13, 2006, except that the conveyance is limited to the parcels A, B, and C depicted on that map. 
(5)A map entitled Blaine County Conveyances, Map #2 and dated September 13, 2006, except that the conveyance is limited to the parcels A and B depicted on that map. 
(b)SurveyThe exact acreage and legal description of the land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary concerned. The cost of the survey shall be borne by the Secretary concerned. 
(c)Additional Term and ConditionsThe Secretary concerned may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
103.Land conveyance, designated National Forest System land to City of Stanley, Idaho 
(a)Conveyance RequiredThe Secretary of Agriculture, acting through the Chief of the Forest Service, shall convey to the City of Stanley, Idaho (in this section referred to as the City), all right, title, and interest of the United States in and to National Forest System land consisting of two parcels containing a total of approximately 8 acres adjoining the western boundary of the City and a total of approximately 68 acres, including roads and improvements, adjoining the northeastern boundary of the City, respectively, and identified as Parcels A and C on the map entitled Custer County and City of Stanley Conveyances and dated October 1, 2006. 
(b)Consideration 
(1)Consideration requiredAs consideration for the conveyance under subsection (a), the City shall pay to the Secretary an amount equal to the amount originally expended by the United States to acquire the parcel of land identified as Parcel A on the map referred to in such subsection. The City shall provide the consideration not later than one year after the date on which the City disposes of Parcel A after obtaining title of the parcel. 
(2)Disposition and use of proceedsThe amount received as consideration under this subsection shall be deposited and merged with funds appropriated for the operation of the Sawtooth National Recreation Area. Such funds shall be available to the Secretary, without further appropriation and until expended, for conservation activities in the recreation area. 
(c)Survey and Legal DescriptionThe exact acreage and legal description of the land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. The cost of the survey shall be borne by the Secretary. The legal description shall be prepared as soon as practicable after the date of the enactment of this Act. 
(d)Conservation easement and rights-of-wayIn making the conveyance under subsection (a), the Secretary shall reserve to the United States a conservation easement and rights-of-way for— 
(1)the parcel of land identified as Parcel A on the map referred to in such subsection as set out in the document entitled Conservation Easement and Right-of-Way—Parcel A and dated November 6, 2006; and 
(2)the parcel of land identified as Parcel C on such map as set out in the document entitled Conservation Easement and Right-of-Way—Parcel C and dated November 6, 2006. 
(e)EnforcementThe Secretary of Agriculture shall have the authority to enforce the terms and conditions set forth in the conservation easements reserved under subsection (d) and to ensure that public access is maintained on the rights-of-way reserved under such subsection. This authority is in addition to such other enforcement authority as may be provided in the conservation easements and rights-of-way. 
(f)Reversionary InterestIf the Secretary determines at any time that the City or any subsequent owner of any portion of land conveyed under subsection (a) is acting in violation of the conditions set forth in the applicable conservation easement or rights-of-way reserved under subsection (d) and has failed to restore the property so as to comply with such conditions within a reasonable time, all right, title, and interest in and to the portion of the land on which the violation occurred, including any improvements thereon, shall revert to the United States. Any determination of the Secretary under this subsection shall be made on the record after an opportunity for a hearing. 
(g)Additional Term and ConditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
104.Land conveyance, designated BLM land to City of Clayton, Idaho 
(a)Conveyance RequiredThe Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall convey, without consideration, to the City of Clayton, Idaho (in this section referred to as the City), all right, title, and interest of the United States in and to parcels of Bureau of Land Management land, including roads thereon, identified as parcels A, B, C, and D on the map entitled City of Clayton Conveyances and dated September 13, 2006. 
(b)SurveyThe exact acreage and legal description of the land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. The cost of the survey shall be borne by the Secretary. 
(c)Road AccessIn making the conveyance under subsection (a) to the City, the Secretary shall include a deed restriction requiring that the roads referred to in such subsection shall remain open to the public to provide access to adjacent Federal land and private property. 
(d)Right-of-WayThe Secretary shall grant, without consideration, to the City a 25-foot right-of-way connecting parcels C and D referred to in subsection (a) and crossing the Salmon River for purposes related to parcel D. 
(e)Additional Term and ConditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
105.Land conveyance, designated BLM land to City of Mackay, Idaho 
(a)Conveyance RequiredThe Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall convey, without consideration, to the City of Mackay, Idaho (in this section referred to as the City), all right, title, and interest of the United States in and to a parcel of Bureau of Land Management land, including roads thereon, identified as parcel D on the map entitled Custer County and City of Mackay Conveyances and dated September 13, 2006. 
(b)SurveyThe exact acreage and legal description of the land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. The cost of the survey shall be borne by the Secretary. 
(c)Road AccessIn making the conveyance under subsection (a) to the City, the Secretary shall include a deed restriction requiring that the roads referred to in such subsection shall remain open to the public to provide access to adjacent Federal land and private property. 
(d)Additional Term and ConditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
106.Land conveyance, designated BLM land to City of Challis, Idaho 
(a)Conveyance RequiredThe Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall convey, without consideration, to the City of Challis, Idaho (in this section referred to as the City), all right, title, and interest of the United States in and to parcels of Bureau of Land Management land, including roads thereon, identified as parcels B and E on the map entitled Custer County and City of Challis Conveyances and dated September 13, 2006. 
(b)SurveyThe exact acreage and legal description of the land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. The cost of the survey shall be borne by the Secretary. 
(c)Road AccessIn making the conveyance under subsection (a) to the City, the Secretary shall include a deed restriction requiring that the roads referred to in such subsection shall remain open to the public to provide access to adjacent Federal land and private property. 
(d)Additional Term and ConditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
107.Land conveyance, designated BLM land to Custer County, Idaho 
(a)Conveyance RequiredThe Secretary of the Interior, acting through the Director of the Bureau of Land Management, shall convey, without consideration, to the Custer County, Idaho (in this section referred to as the County), all right, title, and interest of the United States in and to parcels of Bureau of Land Management land, including roads thereon, identified as follows: 
(1)Parcels A, C, D, and F on the map entitled Custer County and City of Challis Conveyances and dated September 13, 2006. 
(2)Parcels A, B, C, E, and F on the map entitled Custer County and City of Mackay Conveyances and dated September 13, 2006. 
(b)SurveyThe exact acreage and legal description of the land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary. The cost of the survey shall be borne by the Secretary. 
(c)Road AccessIn making the conveyance under subsection (a) to the County, the Secretary shall include a deed restriction requiring that the roads referred to in such subsection shall remain open to the public to provide access to adjacent Federal land and private property. 
(d)Additional Term and ConditionsThe Secretary may require such additional terms and conditions in connection with the conveyance under subsection (a) as the Secretary considers appropriate to protect the interests of the United States. 
108.Land conveyance authority, support for motorized and bicycle recreation, public land in central Idaho 
(a)Motorized Recreation ParkSubject to subsection (b), the Secretary of the Interior shall convey, without consideration, to the State of Idaho (in this section referred to as the State) all right, title, and interest of the United States in and to a parcel or parcels of Bureau of Land Management land, including roads thereon, consisting of approximately 1000 acres near Boise, Idaho, and identified for conveyance under this section on the map entitled STATE OF IDAHO—Boise Motorized Park Conveyance and dated November 1, 2006, for the purpose of permitting the State to establish a motorized recreation park on the land. As a condition of the conveyance of the land, the State shall agree to include a beginner track as part of the recreation park to be used to teach safe, responsible riding techniques and to establish areas for riders with different levels of skills. 
(b)Reservation of Portion for Mountain Bike UseAs a condition of the conveyance of the land under subsection (a), the State shall reserve 20 acres of the conveyed land for the use of mountain bikes. 
(c)SurveyThe exact acreage and legal description of the land to be conveyed under this section shall be determined by a survey satisfactory to the Secretary. The cost of the survey shall be borne by the State. 
(d)Road AccessIn making a conveyance under subsection (a) to the State, the Secretary shall include a deed restriction requiring that the roads referred to in such subsection shall remain open to the public to provide access to adjacent Federal land and private property. 
(e)Additional Term and ConditionsThe Secretary concerned may require such additional terms and conditions in connection with the conveyance under this section as the Secretary considers appropriate to protect the interests of the United States. 
109.Treatment of existing roads and trailsIn making the conveyances required by this title, the Secretary of Agriculture and the Secretary of the Interior shall include deed restrictions to ensure that any roads and trails located on the conveyed land remain open to public use notwithstanding any subsequent conveyance of the land by the recipient of the land. 
110.Stanley-Redfish Lake bike and snowmobile trail and related parking lot 
(a)Development of TrailThe Secretary of Agriculture shall design, construct, and maintain a hardened surface trail between the City of Stanley, Idaho, and Redfish Lake that is designated for use— 
(1)by pedestrians and non-motorized vehicles generally; and 
(2)as a snowmobile route when there is adequate snow cover. 
(b)Acquisition From Willing SellersAny land or interests in land to be acquired by the Secretary for construction of the paved trail required by subsection (a) shall be acquired only by donation or by purchase from willing sellers. 
(c)Assistance for Construction of Parking LotThe Secretary may make a grant to the City of Stanley, Idaho, to assist the City in constructing a parking lot on City property at the north end of the trail required by subsection (a) for use for snowmobile and general parking and for other purposes related to the trail. 
(d)Authorization of Appropriations 
(1)In generalThere is authorized to be appropriated to the Secretary— 
(A)$400,000 for the design, construction, and maintenance of the trail required by subsection (a) and for land acquisition associated with the construction of the trail; and 
(B)$100,000 for the grant under subsection (c). 
(2)AvailabilityAmounts appropriated pursuant to the authorization of appropriations contained in paragraph (1) shall remain available until expended. 
111.Support for other trail construction and maintenance activitiesThere is authorized to be appropriated to the Secretary of Agriculture or the Secretary of the Interior $50,000 for the construction and maintenance of bicycle trails in the State of Idaho, including bicycle trails to be established on the portion of the public land conveyed under section 108 that is reserved for mountain bike use under subsection (b) of such section. Amounts appropriated pursuant to this authorization of appropriations shall remain available until expended. 
112.Support for outfitter and guide activities 
(a)Existing Operating Permits 
(1)ExtensionBefore the end of the one-year period beginning on the date of the enactment of this Act, the Secretary of Agriculture and the Secretary of the Interior shall grant, for each guide or outfitter operating permit described in paragraph (2), a 10-year extension beyond the expiration date of the current permit. The Secretary concerned may require the modification of the extended permit as necessary to comply with the requirements of this Act. 
(2)Covered permitsParagraph (1) applies to each guide and outfitter operating permit in effect as of the date of the enactment of this Act that authorized activities on lands included in a wilderness area designated by title II or the Boulder-White Cloud Management Area established by title III. 
(3)ExceptionThe Secretary of Agriculture or the Secretary of the Interior may refuse to grant the extension of a permit under paragraph (1) only if the Secretary concerned determines that the permittee has not operated in a satisfactory manner in compliance with the terms and conditions of the permit. 
(b)Future Outfitter and Guide ActivitiesFuture extensions of outfitter and guide activities and permits for outfitters on lands included in a wilderness area designated by title II or the Boulder-White Cloud Management Area established by title III shall be administered in accordance with applicable Federal laws and resource management plans. No person shall conduct outfitter and guide activities on such Federal land except as authorized by the Secretary concerned. 
113.Grants to support sustainable economic development and recreation 
(a)Grant to Custer County, IdahoThe Secretary of Agriculture may make a grant to Custer County, Idaho, for the purpose of assisting the County in supporting sustainable economic development in the County. 
(b)Grant to State of IdahoThe Secretary of Agriculture may make a grant to the State of Idaho Parks and Recreation Department for the purpose of assisting the State in acquiring and developing Bayhorse Campground for use as a State park. 
(c)Authorization of AppropriationsThere is authorized to be appropriated to the Secretary of Agriculture— 
(1)$5,100,000 to make the grant under subsection (a); and 
(2)$500,000 to make the grant under subsection (b). 
114.Expansion and improvement of Herd Lake Campground 
(a)Expansion and Improvement of CampgroundThe Secretary of the Interior shall expand and improve the Herd Lake Campground facilities located below the outlet of Herd Lake. 
(b)Authorization of AppropriationsThere is authorized to be appropriated to the Secretary $500,000 to carry out this section. Amounts appropriated pursuant to this authorization of appropriations shall remain available until expended. 
IICENTRAL IDAHO WILDERNESS AREAS 
201.Additions to National Wilderness Preservation System 
(a)AdditionsCongress has determined that the following lands in central Idaho shall be designated as wilderness and managed as components of the National Wilderness Preservation System: 
(1)Hemingway-boulders wildernessCertain Federal land in the Sawtooth and Challis National Forests, comprising approximately 110,438 acres, as generally depicted on the map entitled Hemingway-Boulders Proposed Wilderness and dated November 15, 2006, which shall be known as the Hemingway-Boulders Wilderness. 
(2)White clouds wildernessCertain Federal land in the Sawtooth and Challis National Forests, comprising approximately 76,657 acres, as generally depicted on the map entitled White Clouds Proposed Wilderness and dated November 15, 2006, which shall be known as the White Clouds Wilderness. 
(3)Jerry peak wildernessCertain Federal land in the Challis National Forest and Challis District of the Bureau of Land Management, comprising approximately 131,670 acres, as generally depicted on the map entitled Jerry Peak Wilderness and dated August 30, 2006, which shall be known as the Jerry Peak Wilderness. In the case of the Bureau of Land Management land designated as wilderness by this paragraph, the land is included in the National Landscape Conservation System. 
(b)Maps and Legal Description 
(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of Agriculture, in the case of the wilderness areas designated by paragraphs (1) and (2) of subsection (a) and the National Forest System land designated as wilderness by paragraph (3) of such subsection, and the Secretary of the Interior, in the case of the Bureau of Land Management land designated as wilderness by paragraph (3) of such subsection, in this title referred to as the Secretary concerned, shall file a map and legal description of the wilderness areas designated by such subsection with the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. 
(2)EffectEach map and legal description shall have the same force and effect as if included in this title, except that the Secretary concerned may correct clerical and typographical errors in the map or legal description. 
(3)AvailabilityEach map and legal description shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management or the Forest Service. 
(c)WithdrawalSubject to valid existing rights, the wilderness areas designated in subsection (a) are withdrawn from all forms of entry, appropriation, and disposal under the public land laws, location, entry, and patent under the mining laws, and operation of the mineral leasing, mineral materials, and geothermal leasing laws. 
202.General administration of wilderness areas 
(a)Application of Wilderness ActSubject to valid existing rights, the wilderness areas designated by section 201 shall be managed by the Secretary concerned in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and this title. With respect to the wilderness areas, any reference in the Wilderness Act to the effective date of the Wilderness Act shall be deemed to be a reference to the date of the enactment of this Act, and any reference in the Wilderness Act to the Secretary of Agriculture shall be deemed to be a reference to the Secretary concerned. 
(b)Consistent Interpretation to the PublicAlthough the wilderness areas designated by section 201 consist of National Forest System land under the jurisdiction of the Secretary of Agriculture and public land under the jurisdiction of the Secretary of the Interior, the Secretary of Agriculture and the Secretary of the Interior shall collaborate to assure that the wilderness areas are interpreted to the public as an overall complex tied together by common location in the Boulder-White Cloud Mountains and common identity with the natural and cultural history of the State of Idaho and its Native American and pioneer heritage. 
(c)Comprehensive Wilderness Management PlanNot later than three years after the date of the enactment of this Act, the Secretary of Agriculture and Secretary of the Interior shall collaborate to develop a comprehensive wilderness management plan for the wilderness areas designated by section 201. The completed management plan shall be submitted to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate. 
(d)Fire, Insects, and DiseasesWithin the wilderness area designated by section 201, the Secretary concerned may take such measures as the Secretary concerned determines to be necessary for the control of fire, insects, and diseases, subject to such conditions as the Secretary concerned considers desirable, as provided in section 4(d)(1) of the Wilderness Act (16 U.S.C. 1131(d)(1)). 
(e)Wilderness Trails and Trailheads 
(1)Construction of new trailheadThe Secretary concerned shall construct a new trailhead for nonmotorized users and improve access to the Big Boulder Trailhead to separate motorized users from nonmotorized users. 
(2)Inclusion of accessible trailThe Secretary concerned shall upgrade the first mile of the Murdock Creek Trail in the Hemingway-Boulders wilderness area designated by section 201 to a primitive, non-paved, and wheelchair accessible standard. 
(f)Treatment of Existing Claims and Private LandsNothing in this title is intended to affect the rights or interests in real property, patented mining claims, or valid claims or prevent reasonable access to private property or for the development and use of valid mineral rights. The Secretary concerned may enter into negotiations with the holder of a patented claim or valid claim located in a wilderness area designated by section 201 for the voluntary relinquishment of the claim. 
(g)GrazingGrazing of livestock in a wilderness area designated by section 201, where established before the date of the enactment of this Act, shall be administered in accordance with the provisions of section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)), section 108 of Public Law 96–560, and section 101(f) of Public Law 101–628, and in accordance with the guidelines set forth in Appendix A of House Report 96–617 of the 96th Congress and House Report 101–405 of the 101st Congress. 
(h)Commercial Outfitters and Saddle and Pack StockNothing in this title shall preclude horseback riding or the entry of recreational saddle or pack stock into the wilderness areas designated by section 201, including when such entry is made by commercial outfitters. 
203.Acquisition of mineral interests and lands from willing sellers 
(a)AcquisitionWithin the boundaries of the wilderness areas designated by section 201, the Secretary concerned may acquire, through purchase from willing sellers or donation from willing owners, all right, title, and interest in all mineral interests, claims, and parcels of land that have been patented under the Act of May 10, 1872 (30 U.S.C. 22 et seq.; commonly known as the Mining Act of 1872). 
(b)ConsiderationIn exercising the authority provided by subsection (a) to acquire lands and interests, the Secretary concerned shall offer the owners of record of each patent, who voluntarily wish to sell, $20,000 as compensation for the acquisition of these interests. The Secretary concerned shall make such offers as soon as practicable after the date of the enactment of this Act and such offers shall remain open for acceptance during the five-year period beginning on such date. 
(c)Incorporation in Wilderness AreaAny land or interest in land located inside the boundaries of a wilderness area designated by section 201 that is acquired by the United States after the date of the enactment of this Act shall be added to and administered as part of that wilderness area. 
204.Adjacent management 
(a)No Protective Perimeters or Buffer ZonesCongress does not intend for the designation of the wilderness areas by section 201 to lead to the creation of protective perimeters or buffer zones around any such wilderness area. 
(b)Nonwilderness ActivitiesThe fact that nonwilderness activities or uses outside of a wilderness area designated by section 201 can be seen or heard from inside of the wilderness area shall not preclude the conduct of those activities or uses outside the boundaries of the wilderness area. 
205.Wildfire managementConsistent with section 4 of the Wilderness Act (16 U.S.C. 1133), nothing in this title precludes a Federal, State, or local agency from conducting wildfire management operations, including operations using aircraft or mechanized equipment, to manage wildfires in the wilderness areas designated by section 201. 
206.Water rights 
(a)FindingsCongress finds the following: 
(1)The lands designated as wilderness areas by section 201 are located at the headwaters of the streams and rivers on those lands, with few, if any, actual or proposed water resource facilities located upstream from such lands and few, if any, opportunities for diversion, storage, or other uses of water occurring outside such lands that would adversely affect the wilderness values of such lands. 
(2)The lands designated as wilderness areas by section 201 are not suitable for use for development of new water resource facilities or for the expansion of existing facilities. 
(3)Therefore, it is possible to provide for proper management and protection of the wilderness value of the lands designated as wilderness areas by section 201 in ways different from the ways utilized in other laws designating wilderness areas. 
(b)PurposeThe purpose of this section is to protect the wilderness values of the lands designated as wilderness areas by section 201 by means other than a federally reserved water right. 
(c)Statutory ConstructionNothing in this title— 
(1)shall constitute, or be construed to constitute, either an express or implied reservation by the United States of any water or water rights with respect to the wilderness areas designated by section 201; 
(2)shall affect any water rights in the State of Idaho existing on the date of the enactment of this Act, including any water rights held by the United States; 
(3)shall be construed as establishing a precedent with regard to any future wilderness designations; 
(4)shall be construed as limiting, altering, modifying, or amending any of the interstate compacts or equitable apportionment decrees that apportion water among and between the State of Idaho and other States; and 
(5)shall be construed as limiting, altering, modifying, or amending provisions of Public Law 92–400, which established the Sawtooth National Recreation Area (16 U.S.C. 460aa et seq.). 
(d)Idaho Water LawThe Secretary concerned shall follow the procedural and substantive requirements of the law of the State of Idaho when seeking to establish any water rights, not in existence on the date of the enactment of this Act, with respect to the wilderness areas designated by section 201. 
(e)New Projects 
(1)ProhibitionExcept as otherwise provided in this Act, on and after the date of the enactment of this Act, neither the President nor any other officer, employee, or agent of the United States shall fund, assist, authorize, or issue a license or permit for the development of any new water resource facility inside any of the wilderness areas designated by section 201. 
(2)DefinitionIn this subsection, the term water resource facility means irrigation and pumping facilities, reservoirs, water conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower projects, and transmission and other ancillary facilities, and other water diversion, storage, and carriage structures. 
207.Wildlife management 
(a)State JurisdictionIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this title affects or diminishes the jurisdiction of the State of Idaho with respect to fish and wildlife management, including the regulation of hunting, fishing, and trapping, in the wilderness areas designated by section 201. 
(b)Management ActivitiesIn furtherance of the purposes and principles of the Wilderness Act, management activities to maintain or restore fish and wildlife populations and the habitats to support such populations may be carried out within wilderness areas designated by section 201 where consistent with relevant wilderness management plans, in accordance with appropriate policies such as those set forth in Appendix B of House Report 101–405 of the 101st Congress, including the occasional and temporary use of motorized vehicles, if such use, as determined by the Secretary concerned would promote healthy, viable, and more naturally distributed wildlife populations that would enhance wilderness values and accomplish those purposes using the minimum tool necessary to reasonably accomplish the task. 
(c)Use of AircraftConsistent with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)) and in accordance with appropriate policies such as those set forth in Appendix B of House Report 101–405 of the 101st Congress, the State of Idaho may continue to use aircraft, including helicopters, to survey, capture, transplant, monitor, and manage elk, deer, bighorn sheep, mountain goats, wolves, grizzly bears, and other wildlife and fish. 
(d)Hunting, Fishing, and TrappingNothing in this title shall affect hunting, fishing, and trapping, under applicable State and Federal laws and regulations, in the wilderness areas designated by section 201. The Secretary concerned may designate, by regulation in consultation with the appropriate State agency (except in emergencies), areas in which, and establish periods during which, for reasons of public safety, administration, or compliance with applicable laws, no hunting, fishing, or trapping will be permitted in the wilderness areas. 
208.Native American cultural and religious usesNothing in this title shall be construed to diminish the rights of any Indian tribe. Nothing in this title shall be construed to diminish tribal rights regarding access to Federal lands for tribal activities, including spiritual, cultural, and traditional food-gathering activities. 
209.Military overflightsNothing in this title restricts or precludes— 
(1)low-level overflights of military aircraft over the wilderness areas designated by section 201, including military overflights that can be seen or heard within the wilderness areas; 
(2)flight testing and evaluation; or 
(3)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the wilderness areas. 
210.Wilderness review 
(a)National ForestsSection 5 of Public Law 92–400 (16 U.S.C. 460aa–4), which required a review of the undeveloped and unimproved portion or portions of the Sawtooth National Recreation Area established by that Act as to suitability or nonsuitability for preservation as part of the National Wilderness Preservation System, is repealed. 
(b)Public Lands 
(1)FindingCongress finds that, for the purpose of section 603 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782), the public land administered by the Bureau of Land Management in the following areas have been adequately studied for wilderness designation: 
(A)The Jerry Peak Wilderness Study Area. 
(B)The Jerry Peak West Wilderness Study Area. 
(C)The Corral-Horse Basin Wilderness Study Area. 
(D)The Boulder Creek Wilderness Study Area. 
(2)ReleaseAny public land described in paragraph (1) that is not designated as wilderness by this title— 
(A)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and 
(B)shall be managed in accordance with land management plans adopted under section 202 of that Act (43 U.S.C. 1712). 
IIIBOULDER-WHITE CLOUDS MANAGEMENT AREA 
301.Establishment of management area 
(a)Findings and PurposesIn the case of those Federal lands not designated as wilderness in title II, Congress has examined the management alternatives for such lands and finds that the designation of such lands as a special management area will provide outstanding opportunities for many forms of recreation, including mountain biking, snowmobiling, and the use of off-road motorized vehicles. The purpose of this title is to statutorily provide for the continued management of such lands for motorized and other recreational opportunities, livestock grazing, and conservation and resource protection in accordance with the existing management areas, plans, and applicable authorities of the Challis National Forest, the Sawtooth National Forest, the Sawtooth National Recreation Area, and the Challis District of the Bureau of Land Management. In addition, it is the purpose of this title to provide that motorized use of such lands shall be allowed in accordance with the travel maps entitled Boulder-White Clouds Management Area Travel Plan and Boulder-White Clouds Management Area Winter Travel Plan and dated November 15, 2006. 
(b)Establishment 
(1)EstablishmentThose Federal lands in the Challis National Forest, the Sawtooth National Forest, the Sawtooth National Recreation Area, and the Challis District of the Bureau of Land Management that are not designated as wilderness in title II, as generally depicted on the map entitled Boulder-White Clouds Management Area and dated November 15, 2006, are hereby designated as the Boulder-White Clouds Management Area and shall be managed as provided by this title. 
(2)Relation to sawtooth national recreation areaThe designation of land already in the Sawtooth National Recreation Area for inclusion in both the management area and the Sawtooth National Recreation Area is declared to be supplemental to, not in derogation of, the Sawtooth National Recreation Area. 
(3)Management area definedIn this title, the term management area means the Boulder-White Clouds Management Area designated by this subsection. 
(c)Administration 
(1)Secretary concerned definedIn this title, the term Secretary concerned means— 
(A)the Secretary of Agriculture, in the case of National Forest System lands included in the management area; and 
(B)the Secretary of the Interior, in the case of public lands included in the management area. 
(2)AdministrationExcept as otherwise provided in this title, the Secretary concerned shall administer the management area in accordance with this title and the laws and regulations generally applicable to the National Forest System lands and the public lands included in administrative areas in existence as of the date of the enactment of this Act and in accordance with the management plans of the Sawtooth National Recreation Area, the Challis National Forest, the Sawtooth National Forest, and the Challis District of the Bureau of Land Management in existence as of that date. 
(3)Relation to sawtooth national recreation areaIf lands in the management area are also included in the Sawtooth National Recreation Area, the Secretary of Agriculture shall also administer that land in accordance with Public Law 92–400 (16 U.S.C. 460aa et seq.). 
(4)Continued reference to existing administrative unitsNotwithstanding the establishment of the management area, the administrative units in effect as of the date of the enactment of this Act and known as the Sawtooth National Recreation Area, the Challis National Forest, the Sawtooth National Forest, and the Challis District of the Bureau of Land Management, including areas within the administrative units established as the management area, shall continue to be known as the Sawtooth National Recreation Area, the Challis National Forest, the Sawtooth National Forest, and the Challis District of the Bureau of Land Management, respectively, and shall be so designated on any signs and maps prepared by the Secretary concerned. 
(d)DevelopmentNo new roads may be constructed within the management area, except as necessary for access to campgrounds and other recreation areas as determined by the Secretary concerned. Roads may be maintained and relocated as necessary. The Secretary concerned shall permit the mining and removal of gravel, sand, and rock along existing roads in the management area as necessary for road maintenance in accordance with the applicable management plan. 
(e)Timber HarvestingTimber harvesting may be allowed on lands in the management area only in accordance with the management plan applicable to the lands and for necessary control of fire, insects, and diseases and for public safety. 
(f)Trails 
(1)Construction, maintenance, and improvementsThere is authorized to be appropriated to the Secretary of Agriculture and the Secretary of the Interior $650,000 for trail construction and maintenance and for other improvements related to outfitting, guiding, hiking, and horseback use within the management area. Amounts appropriated pursuant to this authorization of appropriations shall remain available until expended. 
(2)Set-aside for trail constructionOf the amounts appropriated pursuant to the authorization of appropriations in paragraph (1), $150,000 shall be available for the construction of— 
(A)a trail between the Phyllis Lake Road (USFS Road #053) and Phyllis Lake, which shall be primitive and non-paved, but wheelchair accessible, and open only to non-motorized travel; and 
(B)the primitive and non-paved, but wheelchair accessible, trail along Murdock Creek in the Hemingway-Boulders wilderness area required by section 202(e)(2). 
302.Land acquisition in management area 
(a)Land AcquisitionThe Secretary concerned may acquire, by donation or purchase from willing sellers, lands and interests in lands— 
(1)located inside the boundaries of the management area; or 
(2)located adjacent to the management area to provide easements for additional public access to the management area. 
(b)Limitation on Use of CondemnationNo lands or interests in lands may be acquired by condemnation for inclusion in the management area or to provide access to the management area, except as provided for by Public Law 92–400 (16 U.S.C. 460aa et seq.) and regulations, in effect as of the date of the enactment of this Act, for the use of private land in the Sawtooth National Recreation Area (sections 36 292.14–292.16 of title 36, Code of Federal Regulations). 
(c)Authorization of AppropriationsThere is authorized to be appropriated not more than $5,000,000 to carry out this section. Amounts appropriated pursuant to this authorization of appropriations shall remain available until expended. 
303.Motorized and bicycle travel 
(a)Motorized and Bicycle Travel Authorized 
(1)BLM landIn the case of public land included in the management area, notwithstanding the status of any other road or trail, motorized and bicycle travel shall continue to be allowed on the Spar Canyon, Herd Lake, and Road Creek routes. 
(2)Forest service landIn the case of National Forest System land included in the management area, except wilderness areas, motorized, snowmobile, and bicycle travel shall continue to be allowed in accordance with Forest Service travel plans and maps in existence as of September 1, 2003, which managed recreation use for the specific areas, roads, and trails on that land, as referenced on the travel maps entitled Boulder-White Clouds Management Area Travel Plan and Boulder-White Clouds Management Area Winter Travel Plan and dated November 15, 2006. 
(3)Access to recreational facilitiesAny road within the management area that is in existence on the date of the enactment of this Act and provides access to a developed recreational facility of the Forest Service or Bureau of Land Management shall remain open to motorized and bicycle travel. 
(b)Establishment or Use of Other Trails and RoutesNotwithstanding subsection (a), other trails and routes may be used for motorized and bicycle travel whenever the Secretary concerned considers such use to be necessary for administrative purposes or to respond to an emergency. 
(c)Route and Trail ClosuresThe following roads or trails shall be closed to motorized and mechanized trail use, except when there is adequate snowcover to permit snowmobile use: 
(1)Forest Service Trail 109 between the Phyllis Lake turnoff to 4th of July Lake and the south side of Washington Lake. 
(2)Forest Service Trail 671 up Warm Springs Creek from Trail 104 to the wilderness boundary. 
(d)Grounds for Trail Segment ClosuresResource damage that can be mitigated and issues of user conflict shall not be used as grounds for the closure of a trail or route in the management area, although the Secretary concerned may close any trail or route, or prohibit the use of trail or route for motorized and mechanize travel, if the Secretary determines that such closure or prohibition is the only reasonable means available for resource protection or public safety. 
(e)Mitigation of Trail ClosuresIf the Secretary determines under subsection (d) that closing an available trail or route in the management area is necessary for resource protection or public safety, the Secretary shall take any of the following mitigation actions, intended to provide commensurate motorized recreation opportunities in the same general area of the management area: 
(1)Repair resource damage and secure conditions so that closed trails may be reopened to motorized use. 
(2)Replace, relocate, or reroute the trail or the trail segment to provide a similar link between travel points. 
(3)A combination of the actions specified in paragraphs (1) and (2) and other actions to achieve the overall mitigation objective. 
(f)Relation to Other LawsIn considering mitigation actions under subsection (e), the Secretary concerned shall ensure that such action is consistent with the overall objectives of the management area. If the lands are also included in the Sawtooth National Recreation Area, the Secretary concerned shall also administer the action in accordance with Public Law 92–400 (16 U.S.C. 460aa et seq.), the map referred to in subsection (a)(2), and executive orders and other relevant laws and regulations existing on or before the date of the enactment of this Act. 
(g)BLM Travel PlanNot later than three years after the date of the enactment of this Act, the Secretary of the Interior shall develop and implement a travel plan for public land included in the management area, but not otherwise covered by this section. The travel plan shall be developed in accordance with the laws and regulations generally applicable to the public land included in the management area and in accordance with the existing management plan for the Challis District of the Bureau of Land Management. Motorized and bicycle travel authorized in the travel plan shall be managed in accordance with the plan and laws and regulations generally applicable to the public land, and not as otherwise provided for in this section. The Secretary of the Interior shall include a map as part of the travel plan. 
304.Support and use of Idaho Off Road Motor Vehicle Program 
(a)Grant to ProgramThere is authorized to be appropriated to the Secretary of Agriculture not more than $1,000,000, which shall be used by the Secretary to make a grant to the State of Idaho in the full amount so appropriated for deposit with the Off Road Motor Vehicle Program of the Idaho Department of State Parks and Recreation, which is used to support the acquisition, purchase, improvement, repair, maintenance, furnishing, and equipping of off-road motor vehicle facilities and sites, to groom snowmobile trails, and for enforcement activities and the rehabilitation of land damaged by off-road vehicle users. As a condition of the grant, the State must maintain the grant funds as a separate account of the Off Road Motor Vehicle Program and may not use the funds except as provided by this section. 
(b)Use of Grant FundsWhen the Secretary concerned determines that additional funds are required to carry out the activities described in subsection (a) in the management area, the Secretary may apply for funds from the Off Road Motor Vehicle Program. Funds received under this subsection shall be used only in the management area or in connection with the Boise motorized recreation park authorized by section 108. 
(c)Consultation and RecommendationsBefore funds are provided under subsection (b), the Off Road Motor Vehicle Program shall consider any recommendations regarding the use of the funds made by the advisory committee established as part of the program as well as public comments. 
(d)Relation to Other LawsAny action undertaken using funds obtained under subsection (b) shall conform to the applicable travel plan of the Challis National Forest, the Sawtooth National Forest, the Sawtooth National Recreation Area, or the Challis District of the Bureau of Land Management. 
305.Airports and landing stripsNo airstrips exist in the wilderness areas designated by title II. Nothing in this Act shall be construed to restrict or preclude the use of public or private airports or landing strips located within the management area or adjacent to a wilderness area designated by title II. 
306.Management of Railroad Ridge area, Sawtooth National Forest 
(a)FindingsCongress finds the following: 
(1)The Railroad Ridge area of the Sawtooth National Forest is host to several extremely rare and sensitive plant species. 
(2)The area supports some of the most unique and well-developed alpine plant communities in Idaho, and is more botanically diverse than most alpine communities in North America. 
(3)The area is currently closed to off road cross-country motorized travel. 
(b)Enhanced Awareness and ConservationThere is authorized to be appropriated to the Secretary of Agriculture $50,000 for the development of educational materials and signage to raise the awareness of users of the Railroad Ridge area of the uniqueness of the area and to promote the conservation of the area. 
IVMiscellaneous Provisions 
401.Grazing memorandum of understanding 
(a)Compliance with memorandum of understandingLivestock grazing allotments that are located in whole or in part in a wilderness area designated by title II or the watershed of the East Salmon River shall be managed in a manner consistent with the agency intent expressed in a memorandum of understanding to be entered into by the Regional Forester of Forest Service Region 4, with respect to National Forest System lands, and the State Bureau of Land Management Director for Idaho, with respect to public lands. 
(b)Management decisionsAny decision regarding the management of livestock grazing allotments referred to in subsection (a) by the Regional Forester or State Bureau of Land Management Director shall not— 
(1)require the preparation of an environmental assessment or environmental impact statement under section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)); or 
(2)be subject to administrative appeal or judicial review, unless the decision is alleged to be inconsistent with the agency intent expressed in the memorandum of understanding required by subsection (a). 
(c)Submission and availabilityThe memorandum of understanding required by subsection (a) shall be submitted to the Committee on Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate and shall be on file and available for public inspection in the appropriate offices of the Forest Service and Bureau of Land Management.  
 
